Citation Nr: 1401379	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-42 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In a May 2013 decision, the Board denied service connection for an acquired psychiatric disorder, other than PTSD, but including depression, depressive disorder not otherwise specified, and dysthymic disorder.  The Board remanded the PTSD issue for further development.  As the issue of an acquired psychiatric disorder other than PTSD has already been addressed, the PTSD claim is the only issue that remains on appeal.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, VA afforded the Veteran a hearing on appeal.  The record shows that he along with his wife testified before the undersigned VLJ in October 2011.  A hearing transcript is associated with the claims files.  The Board notes that a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  Here, the Veteran gave testimony as to his psychiatric symptoms, date of onset, dates of treatment, and his mental health care providers, which is essential evidence in his claim for VA benefits.  The VLJ asked questions designed to elicit any potentially relevant outstanding evidence in support his claim.  It is noted that the Veteran has been represented throughout this appeal and the VLJ substantially complied with 38 C.F.R. § 3.103.  See Bryant, supra.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  It is noted that the Board subsequently remanded this case, in part, based on this testimony.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also finds that VA satisfied its duty to assist the Veteran.  VA obtained the Veteran's available service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  It is noted that the Veteran's STRs consist solely of his service separation examination dated in September 1955.  These records have been associated with the claims files.  Because the Veteran's STRs are largely missing through no fault of his own, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

In this case, the Veteran was provided a VA examination in September 2012 with an addendum opinion dated in October 2013.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded in the October 2013 clarification report that the Veteran did not meet the full diagnostic criteria for PTSD.  Therefore, as this opinion was based on review of the claims file, including the Veteran's statements, and the September 2012 examination of the Veteran, the Board finds it is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Lastly, as indicted above, the Board previously reviewed the record, determined that additional development was necessary to include requesting that the Veteran identify any outstanding psychiatric treatment records and that VA obtain any records of psychiatric treatment dated in 2007 along with the medical records of Dr. M. dated in 2008.  Additionally, pursuant to the May 2013 remand, a new VA examination was required to clarify whether the Veteran had a PTSD diagnosis.  After both remands, VA conducted the requested actions.  The Board has reviewed the development and finds substantial compliance with the requirements articulated in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994). 

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict a veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

Factual Background and Analysis

The Veteran contends that he has PTSD related to his Korean War era service and is related to related to memories of his fallen comrades during the Korean War.

The Veteran's service separation examination report dated in September 1955 shows a normal psychiatric clinical evaluation.  No psychiatric defects or diagnoses were noted, nor any significant or interval history of psychiatric problems.  

In his 2003 claim for service connection, the Veteran indicated that he was first treated for PTSD in 1971.  

In the early-2000s, the Veteran underwent VA treatment for depression.  In an August 2001 VA treatment note, the Veteran reported that he had been depressed since his retirement.  At that time, he did not report any in-service stressors, nor was he diagnosed as having PTSD.  

Private treatment records of Dr. L.C. dated in 2003 show a diagnosis for major depressive disorder and a previous history of depression in the1970's.  In those treatment records, there are no notations of any PTSD or the Veteran's reports of any in-service stressors.  

There is no history of psychiatric problems until June 1972, when he was treated for depression.  This is more than fifteen years after service, as shown in a patient history from Dr. B.  Moreover, the Dr. B.'s treatment records dated from 1972 to 1985 show no diagnosis or treatment for any acquired psychiatric disorder to include PTSD.  The Veteran was only diagnosed as having depression, depressive disorder not otherwise specified, and dysthymia, and they were not shown until the late 1990s-more than forty years after service separation.  In a January 2004 letter, Dr. B. indicated that he had been the Veteran's primary care physician since 1972 and that, throughout this time period, depression was a significant problem.  He did not note, however, any history of PTSD.  

In February 2008, the Veteran was admitted to the VA hospital for increasing psychiatric symptoms.  Upon admittance, he was noted to have a history of depression, manic symptoms, and treatment for bipolar behavior.  His active problems were listed as bipolar affective disorder, NOS, dysthymic disorder, and dementia, probable Alzheimer's, with behavior disturbances.  During his hospitalization, the treating physician indicated that the Veteran "did not dispute having depression or PTSD from tragic experiences in Korea," and that he wished to attend the PTSD program.  His discharge diagnoses included dementia and PTSD, but these hospitalization records did not include a discussion of the DSM-IV criteria for a PTSD diagnosis.  He then participated in VA PTSD group therapy.  

In September 2008, the Veteran submitted a stressor statement related to his PTSD.  He recalled that in 1954 while serving near the DMZ in Korea, "after the big rains the soldier would drive the truck to wash and they would hit a mine and it would blow them up."  He did not indicate that he witnessed any trucks being blown up, but did report bad dreams about it.  He reported seeing helicopter blades flying off and killing people.  

In an August 2009 statement from the Veteran, he indicated that his convoy was in an accident in Korea and one of the soldiers in the convoy was killed.  

The Veteran was afforded a VA psychiatric examination in October 2010, during which he was diagnosed as having dysthymic disorder.  During the examination, the Veteran reported the service member's death and mine incidents as previously reported.  The examiner noted that the Veteran reported witnessing these events as occurring in the distance.  The examiner opined that the Veteran's symptoms met the criteria for a PTSD diagnosis because of watching fellow soldiers being blown up in the distance.  Later in the examination report, the examiner found that the Veteran did not meet the criteria for PTSD.  In so concluding, the examiner noted that although the Veteran experienced traumatic stressors in service, he only had symptoms of 1 to 2 nightmares per year and occasional intrusive thoughts.  He attributed the Veteran's depression to difficulty adjusting to life after retirement.  

VA treatment records dated in the early-2010s show that the Veteran participated in group therapy for PTSD and he was assessed as having PTSD.  These records, however, do not show that diagnostic criteria pursuant to the DSM-IV were met prior to the assessment of PTSD.  

In a March 2012 VA treatment record, the Veteran reported additional stressors during service.  He claims that a plane near him blew up a fuel truck next to him and threatened his life.  The Veteran reported feeling fearful following that event and has experienced nightmares, intrusive thoughts, and anxiety reactions since then.  

In September 2012, the Veteran was afforded another VA psychiatric examination. The examiner opined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis, but then diagnosed PTSD in partial remission.  

In May 2013, the Board found the psychiatric examination to be inadequate inasmuch as the examiner's findings were incongruous with respect to the PTSD claim.  At the time of the examination, the examiner noted the Veteran's symptoms related to PTSD included avoidance, increased startle response, nightmares (once or twice a year), and irritability.  Veteran's traumatic experiences occurred in post-war Korea, and the examiner noted that he served there immediately following the cessation of the conflict, but was exposed to numerous combat-like disturbing episodes.  The Veteran reported that several training exercises were met with disaster, and sniper fire from North Koreans was a frequent occurrence.  When addressing the DSM-IV criteria for a PTSD diagnosis, the examiner specifically found that the Veteran did not meet the criteria for a PTSD diagnosis and opined that his depressive symptoms were more likely due to his difficulty adjusting after retirement.  

In October 2013, the Veteran's claims file was forwarded to the September 2012 VA examiner for a clarified opinion.  The examiner opined that the Veteran did not meet the full diagnostic criteria for a PTSD diagnosis.  In reaching this conclusion, the examiner noted that in February 2008, he was diagnosed as having PTSD, but review of the chart showed no definitive diagnostic criteria met for PTSD.  She also noted that in September 2012, although the Veteran presented with infrequent and mild re-experiencing symptoms associated with PTSD, these symptoms did not meet the full criteria for PTSD.  

The examiner essentially opined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis during the appeal period.  She pointed to the October 2010 VA examination showing no PTSD diagnosis.  She also referenced an August 2011 VA treatment note addressing the Veteran's in-service trauma, but that he was not afraid that his own life was in danger, and he denied flashbacks, emotional numbing, avoidance, or hypervigilance.  He endorsed some nightmares that have improved over the years and has been able to form relationships over the years.  As such, she concluded that the Veteran does not meet the criteria for a PTSD diagnosis.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  A confirmed diagnosis for PTSD in accordance with the DSM-IV is not shown at any time during the appeal period.

As noted in the Introduction, the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) was already addressed in the Board's May 2013 decision.  As such, the only remaining issue is entitlement to service connection for PTSD.

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and his claimed PTSD.  The Board concludes he has not.  Even assuming the validity of the various in-service stressors, the Veteran has not shown to have a current diagnosis of PTSD, nor is a PTSD diagnosis shown during the pendency of this claim.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinions of record specifically state that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis at any time during the appeal period.  

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the September 2012 VA examiner (with her October 2013 addendum opinion).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Veteran is competent to report what he has experienced, but he is not competent to diagnose PTSD or ascertain the etiology of his psychiatric symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own relating his symptomatology to his in-service stressors are particularly problematic here, given his own acknowledgement prior to 2008 that his psychiatric problems began following his retirement.  In this circumstance, the Board gives more credence and weight to the September 2012 VA examiner's opinion with her October 2013 addendum opinion as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history by a licensed psychologist.

The Board has considered the Veteran's treatment records showing a diagnosis of, and treatment for, PTSD during the appeal period.  The Board finds, however, that these PTSD assessments lack probative value as the PTSD diagnosis must conform to the DSM-IV and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  Again, the Board assigns greater probative weight to the September 2012 examination report with October 2013 addendum than the records assessing PTSD without an adequate discussion of the DSM-IV criteria for PTSD.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD as a consequence of his claimed military stressors.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


